Name: Commission Regulation (EEC) No 2146/84 of 25 July 1984 applying the duty in the Common Customs Tariff to lemons originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/42 Official Journal of the European Communities 26 . 7 . 84 COMMISSION REGULATION (EEC) No 2146/84 of 25 July 1984 applying the duty in the Common Customs Tariff to lemons originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain ('), and in particular Article 5 thereof ; Whereas Article 7 of Annex 1 to the Agreement between the European Economic Community and Spain provides for a reduced rate of duty on imports into the Community of certain citrus fruit originating in Spain ; whereas, during the period in which reference prices are applied, this reduction is depen ­ dent on the observance of a specified price on the Community market ; whereas detailed rules for the application of this system are contained in Regulation (EEC) No 2047/70 ; Whereas, in certain respects , these rules refer to provi ­ sions of Regulation No 23 which were incorporated in Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1332/84 (*) ; whereas, in this case , reference should be made to Regulation (EEC) No 1035/72, in accor ­ dance with the Table which appears in Annex IV thereto ; account ( 1,44 ECU) per 100 kilograms, for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the conversion factors and import charges other than customs duties are those used for the purpose of calculating the entry price referred to in Regulation (EEC) No 1035/72 ; whereas the method of calculating import charges other than customs duties is , for certain cases, defined in Article 2 (2) of Regula ­ tion (EEC) No 2047/70 ; Whereas, if the system is to operate normally, it should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas application of these rules to quotations recorded for lemons imported into the Community and originating in Spain indicates that the conditions set out in the first paragraph of Article 4 of Regulation (EEC) No 2047/70 are fulfilled ; whereas the duty in the Common Customs Tariff should, therefore , be applied to the products in question , Whereas Regulation (EEC) No 2047/70 provides that, where one of the products listed in Article 1 of that Regulation is imported, the duty in the Common Customs Tariff is applied where quotations for that product , in accordance with the provisions of Article 24 (2) of Regulation (EEC) No 1035/72 recorded on the representative Community markets at the impor ­ ter/wholesaler stage or converted to that stage, adjusted by the conversion factors and following deduction of transport costs and import charges other than customs duties , remain lower than the reference price in force , plus the incidence of the Common Customs Tariff on that price and a standard amount fixed at 1,2 units of HAS ADOPTED THIS REGULATION : Article 1 As from 27 July 1984, the duty in the Common Customs Tariff shall be applied to fresh lemons (subheading 08.02 C of the Common Customs Tariff) imported into the Community and originating in Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 228 , 15 . 10 . 1970 , p. 2 . (2 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 130 , 16 . 5 . 1984 , p. 1 . 26 . 7 . 84 Official Journal of the European Communities No L 196 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984. For the Commission Poul DALSAGER Member of the Commission